           Case 18-11140           Doc 28       Filed 10/02/18 Entered 10/02/18 13:16:32                     Desc Main
                                                  Document     Page 1 of 3
                                              UNITED STATES BANKRUPTCY COURT
                                                 MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                      CHAPTER 13

                                                                            Case Number: 18-11140-AEC
Tommy Lee, Jr.
3216 Fern Ridge
Apt. B
Albany, GA 31721
                                       NOTICE OF MOTION TO DISMISS CHAPTER 13 CASE

THE CHAPTER 13 TRUSTEE, KRISTIN HURST, HAS FILED DOCUMENTS WITH THE UNITED STATES BANKRUPTCY COURT,
P.O. Box 1957, Macon, GA 31202, (478) 752 - 3506 TO DISMISS YOUR CHAPTER 13 CASE PURSUANT TO 11 U.S.C. SECTION 1307.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss them with your attorney, if you have
one in this bankruptcy case. If you do not have an attorney, you may wish to consult one . If not served with this notice in accordance
with the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, a copy of the motion may be obtained upon written request
to counsel for the Chapter 13 Trustee, Kristin Hurst or at the Clerk’s office.

If you do not want the court to dismiss your chapter 13 case, or if you want the court to consider your views on the motion, then you
or your attorney must attend the hearing scheduled on:

                                                   December 4, 2018 9:00 am
                                                CB King U.S. Courthouse, 2nd Floor
                                                      201 W. Broad Avenue
                                                           Albany, GA

If you or your attorney does not take these steps, the court may decide that you do not oppose the relief sought in the motion and may
enter an order granting relief.

This notice is sent by the undersigned pursuant to M.D.GA. LBR 9004-1(C).

This 2nd day of October 2018




                                                                      /s/ Kristin Hurst
                                                                      Kristin Hurst
                                                                      CHAPTER 13 TRUSTEE
 P.O. Box 1907
 Columbus, GA 31902
 Phone (706) 327-4151
 ecf@ch13trustee.com
           Case 18-11140           Doc 28       Filed 10/02/18 Entered 10/02/18 13:16:32                     Desc Main
                                                  Document     Page 2 of 3
                                              UNITED STATES BANKRUPTCY COURT
                                                 MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                      CHAPTER 13

                                                                            Case Number: 18-11140-AEC
Tommy Lee, Jr.
3216 Fern Ridge
Apt. B
Albany, GA 31721
                                             MOTION TO DISMISS CHAPTER 13 CASE
Now comes the Standing Chapter 13 Trustee and pursuant to 11 U.S.C. Sections 105, 109 and 1307, FRBP 1017 and FRBP 9014, shows
the following:
That the undersigned is the duly appointed, qualified and acting Trustee in the above referenced case.

The debtor (s) have failed to receive an individual or group briefing from an approved nonprofit budget and credit counseling agency
during the 180 - day period preceding the date of filing the petition.


WHEREFORE, the Trustee prays that the debtor's (s') Chapter 13 case be dismissed.

This 2nd day of October 2018

                                                                                  /s/ Kristin Hurst
                                                                                  Kristin Hurst
                                                                                  CHAPTER 13 TRUSTEE
P.O. Box 1907
Columbus, GA 31902
Phone (706) 327-4151
ecf@ch13trustee.com
           Case 18-11140            Doc 28       Filed 10/02/18 Entered 10/02/18 13:16:32                       Desc Main
                                                   Document     Page 3 of 3
                                               UNITED STATES BANKRUPTCY COURT
                                                  MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                       CHAPTER 13

                                                                             Case Number: 18-11140-AEC
Tommy Lee, Jr.
3216 Fern Ridge
Apt. B
Albany, GA 31721
                                                      CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I have served a true and correct copy of the within and foregoing document (1) via electronic notice to parties
who are ECF Filers and Consenting Users, (2) via electronic notice to ECF Filers and Consenting Users who represent parties, or (3)
depositing it in the United States mail with first class postage attached thereto to all other interested parties not served by electronic
means at their addresses shown below.

This 2nd day of October 2018

                   Tommy Lee, Jr.                                                    Charles R. Hunt
                   3216 Fern Ridge
                   Apt. B                                                            (Counsel for Debtor)
                   Albany,GA 31721

                   (Debtor)
                                                                                    /s/ Kristin Hurst
                                                                                    Kristin Hurst
                                                                                    CHAPTER 13 TRUSTEE
P.O. Box 1907
Columbus, GA 31902
Phone (706) 327-4151
ecf@ch13trustee.com
